ACCEPTED
                                                                                           12-15-00006-CR
                                                                              TWELFTH COURT OF APPEALS
                                                                                            TYLER, TEXAS
                                                                                      4/29/2015 5:13:35 PM
                                                                                             CATHY LUSK
                           CAUSE NO. 12-15-00006-CR                                                 CLERK


 ROGER WHITENER                            §   IN THE
                                           §
 VS.                                       §   TWELFTH COURT
                                                                         FILED IN
                                           §                      12th COURT OF APPEALS
 THE STATE OF TEXAS                        §   OF APPEALS              TYLER, TEXAS
                                                                  4/29/2015 5:13:35 PM
                               MOTION TO                               CATHY S. LUSK
                                                                           Clerk
                  EXTEND TIME TO FILE APPELLANT’S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

       Now comes Appellant in the above styled and numbered cause, and moves this

Court to grant an extension of time to file appellant's brief, pursuant to Rule 38.6 of

the Texas Rules of Appellate Procedure, and for good cause shows the following:

1.     This case is on appeal from the 294th Judicial District Court of Van Zandt

       County, Texas.

2.     The case below was styled State of Texas v. Roger Whitener and numbered

       CR13-00643.

3.     Appellant was convicted of Injury to an Elderly on October 30, 2014.

4.     Appellant was assessed a sentence of eight (8) years confinement in the Texas

       Department of Criminal Justice-Institutional Division.

5.     Notice of Appeal was given on January 12, 2015.

6.     The Clerk's Record was filed on February 27, 2015; the Reporter's Record was

       filed on February 27, 2015.

7.     The Appellant’s Brief is due on April 29, 2015. Counsel requests the Court an

       extension of thirty (30) days due to the number of briefs with deadlines.

8.     Appellant requests an extension of time due to the following facts and

       circumstances.

       Since the Reporter’s Record in this case was completed, Counsel has filed:

             A.      Proposed Findings of Fact and Conclusions of Law for Writ of

                     Habeas Corpus in State of Texas v. Daphne Ausborne on March

                     13, 2015; and
            B.     Appellant’s Brief in Torvos Simpson v. USA on March 25, 2015 in

                   the 5th Circuit Court of Appeals.

            C.     Appellant’s Brief in Fredrick Perkins v. State of Texas, cause no.

                   12-14-00290-CR on April 3, 2015 with no further extensions;

            D.     Appellant’s Brief in Jolly Neely v. State of Texas, cause no. 12-14-

                   00309-CR on April 10, 2015 with no further extensions;

            E.     Appellant’s Brief in Robert Bagwell v. State of Texas, cause no.

                   12-14-00248-CR on April 10, 2015 with no further extensions;

            F.     Petition for Discretionary Review in Joseph Sullivan v. State of

                   Texas, cause no. PD-00270-15 on April 13, 2015 with no further

                   extensions; and

            G.     A response to a writ of habeas corpus in 114-0515-12-A Ex parte

                   Danny Porter on April 29, 2015.

9.    Counsel has appeared in numerous hearings in state and federal court over the

      last thirty days, including hearings in the Eastern District of Texas - Tyler

      Division, and hearings in Smith and Van Zandt Counties. Counsel attended the

      capital murder seminar in Plano, Texas on March 23, 2015 through March 26,

      2015. Additionally, Counsel served as a sponsor/chaperone for the All Saints

      Choir when they performed at Carnegie Hall in New York on April 2, 2015

      through April 6, 2015. Lastly, Counsel attended a CLE planning meeting with

      the State Bar of Texas for this year’s Advanced Criminal Law Seminar on April

      16, 2015 through April 17, 2015 in Austin, Texas.

10.   Lastly, Appellant’s Counsel has the following briefs pending:

            A.     Appellant’s Brief in Larry Maples v. State of Texas, cause no. 12-

                   14-00337-CR on May 1, 2015;

            B.     Appellant’s Brief in Donald Powell v. State of Texas, cause no. 12-

                   14-00355-CR on May 4, 2015;

            C.     Appellant’s Brief in Jason Claire Reese v. State of Texas, cause
                   no. 12-14-00363-CR on May 5, 2015;

            D.     Appellant’s Brief in Christopher Thurman v. State of Texas, cause

                   no. 12-15-00007-CR on May 9, 2015;

            E.     Appellant’s Brief in Joe Pittman v. State of Texas, cause no. 12-

                   15-00009-CR May 18, 2015;

            F.     Appellant’s Brief in Sydney Lynch v. State of Texas, cause no. 12-

                   15-00088-CR on May 20, 2015;

            G.     Appellant’s Brief in Harold Bass v. State of Texas, cause no. 12-

                   15-00071-CR upon the completion of the Reporter’s Record;

            H      Appellant’s Brief in Arron McLarey v. State of Texas, cause no.

                   12-15-00084-CR upon the completion of the Reporter’s Record;

            I.     Appellant’s Brief in Christopher McLemore v. State of Texas,

                   cause no. 12-15-00091-CR upon the completion of the Reporter’s

                   Record; and

            J.     Appellant’s Brief in Oscar Perkins v. State of Texas, cause no. 12-

                   15-00001-CR when reset by the Court.

11.   Appellant requests an extension of time due to the above referenced facts and

      circumstances.

12.   Appellant prays that this Court grant this Motion to Extend Time to File

      Appellant’s Brief for a period of thirty (30) days, and for such other and further

      relief as the Court may deem appropriate.

                                        Respectfully submitted,

                                        Law Office of James W. Huggler, Jr.
                                        100 E. Ferguson, Suite 805
                                        Tyler, Texas 75702
                                        Tel: (903) 593-2400
                                        Fax: (903) 593-3830

                                        By: /S/ James W. Huggler, Jr.
                                        James W. Huggler, Jr.
                                        State Bar No. 00795437
                                        Attorney for APPELLANT
                            CERTIFICATE OF SERVICE


       This is to certify that on April 29, 2015, a true and correct copy of the above and

foregoing document was served on Michael West, Smith County District Attorney's

Office, 100 North Broadway, Tyler, Texas 75702, by regular mail, fax, hand delivery,

or electronic filing.



                                          /S/ James W. Huggler, Jr.
                                         James W. Huggler, Jr.